     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 GARY E. FRENCH, et al.,                  )
                                          )
              Plaintiffs,                 )
                                          )
        v.                                )     CASE NO. 2:20-CV-1079-WKW
                                          )                [WO]
 DAVENPORT AGENCY, INC.,                  )
 et al.,                                  )
                                          )
              Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

       On November 23, 2020, Gary French and Mid-State Movers, LLC

(collectively “Plaintiffs”) filed a complaint in the Circuit Court of Montgomery,

Alabama against the following Defendants:         (1) Davenport Agency, Inc. (the

“Davenport Agency”); (2) Gary Davenport (“Davenport”); (3) Berkshire Hathaway

Homestate Insurance Company (“Berkshire”); (4) Penn Star Insurance Company

(“Penn Star”); and (5) certain fictitious defendants. (Doc. # 1-9.) Plaintiffs bring a

declaratory judgment action against Berkshire and Penn Star “to determine and

declare the rights, status, and other legal relations” pertaining to coverage under an

insurance policy. (Doc. # 1-9, at 4.) Plaintiffs also assert a negligent failure to

procure insurance claim against the Davenport Agency and Davenport. (Doc. # 1-

9, at 5.)
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 2 of 9




      It is undisputed that Plaintiffs, the Davenport Agency, and Davenport are all

Alabama citizens. It is also undisputed that Berkshire is a Nebraska citizen and that

Penn Star is a Pennsylvania citizen. On December 30, 2020, Berkshire removed the

case to federal court based on diversity jurisdiction. 28 U.S.C. §§ 1332(a), 1441,

and 1446. Berkshire contends that Plaintiffs fraudulently joined the non-diverse

Defendants—the Davenport Agency and Davenport—to defeat federal-diversity

jurisdiction. Before the court is Plaintiffs’ Motion to Remand (Doc. # 7.) For the

reasons discussed below, the motion is due to be granted.

       An action is removable if the joinder of a non-diverse party is fraudulent.

Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). The

presence of a fraudulently joined, non-diverse defendant does not defeat diversity

jurisdiction because where the joinder is fraudulent, the court “must dismiss the non-

diverse defendant and deny any motion to remand the matter back to state court.”

Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir. 2007). Generally,

Fraudulent joinder exists in three situations: (1) “when there is no possibility that

the plaintiff can prove a cause of action against the resident (non-diverse)

defendant”; (2) “when there is outright fraud in the plaintiff’s pleading of

jurisdictional facts”; or (3) “where a diverse defendant is joined with a nondiverse

defendant as to whom there is no joint, several or alternative liability and where the




                                          2
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 3 of 9




claim against the diverse defendant has no real connection to the claim against the

nondiverse defendant.” Triggs, 154 F.3d at 1287.1

       Regarding the first type of fraudulent joinder, “[i]f there is even a possibility

that a state court would find that the complaint states a cause of action against any

one of the resident defendants, the federal court must find that the joinder was proper

and remand the case to the state court.” Id. (quotations omitted). That possibility,

however, must be “reasonable, not merely theoretical.” Legg v. Wyeth, 428 F.3d

1317, 1325 n.5 (11th Cir. 2005).

       The removing party bears the burden of proving fraudulent joinder by “clear

and convincing evidence,” and the burden is “‘a heavy one.’” Stillwell v. Allstate

Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011) (quoting Crowe v. Coleman, 113 F.3d

1536, 1538 (11th Cir. 1997)). A court examines fraudulent joinder based on the

plaintiff’s pleadings at the time of removal, but it also “may consider affidavits or

deposition transcripts submitted by the parties.” Id.; see also Legg, 428 F.3d at 1324.

Additionally, the court “draw[s] all reasonable inferences from the record in the

plaintiff’s favor and then resolve[s] all contested issues of fact in favor of the

plaintiff.” Crowe v. Coleman, 113 F.3d 1536, 1541–42 (11th Cir. 1997). In this

way, the inquiry resembles that required on a motion for summary judgment;


       1
          Because Berkshire’s fraudulent joinder argument only involves whether there is a
reasonable possibility that Plaintiffs can prove a cause of action against the Davenport Agency and
Davenport, the following discussion is limited to the first situation outlined in Triggs.

                                                3
      Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 4 of 9




however, the inquiry differs in that the court may not “weigh the merits of a

plaintiff’s claim beyond determining whether it is an arguable one under state law.”

Id. at 1538. In other words, “there need only be a reasonable basis for predicting

that the state law might impose liability on the facts involved.” Id. at 1542 (citation

and internal quotation marks omitted).

       A brief overview of the facts giving rise to Plaintiffs’ negligent procurement

claim against the Davenport Agency and Davenport is useful to provide context for

why the case is due to be remanded to state court. Plaintiffs, who are in the business

of moving mobile homes, “purchased insurance policies through the Davenport

Defendants to protect them . . . in the event that . . . property was damaged in the

course” of their business operations. (Doc. # 1-9, at 3.) On November 1, 2019,

Plaintiffs damaged a customer’s mobile home while moving it. As a result, Plaintiffs

filed claims with both Berkshire and Penn Star, but both insurance companies denied

Plaintiffs’ claims. (Doc. # 1-9, at 3–4.)2 Plaintiffs then contacted Davenport “who

acknowledged the Plaintiffs should have been covered for the damages” to the

customer’s mobile home, “and if . . . they were not, then it was the Davenport

Defendants’ fault for failing to procure the proper insurance coverage.” (Doc. # 1-


       2
          The customer whose mobile home was damaged filed suit against Plaintiffs in a separate
action. (See Doc. # 1-4 (customer’s state court complaint against Plaintiffs).) While Berkshire
and Penn Star initially refused to provide Plaintiffs with a defense in that case, both companies
eventually “agreed to provide a defense, but only under a reservation of rights; they still deny that
they are obligated to pay any judgment” relating to the customer’s case. (Doc. # 1-9, at 4.)

                                                 4
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 5 of 9




9, at 4.) These allegations form the basis of Plaintiffs’ negligent failure to procure

insurance claim against the Davenport Agency and Davenport.

      “Like any other negligence claim, a claim in tort alleging negligent failure of

an insurance agent to fulfill a voluntary undertaking to procure insurance, . . .

requires demonstration of the classic elements of negligence, i.e., ‘(1) duty, (2)

breach of duty, (3) proximate cause, and (4) injury.’” Kanellis v. Pac. Indem. Co.,

917 So. 2d 149, 155 (Ala. Civ. App. 2005) (quoting Albert v. Hsu, 602 So. 2d 895,

897 (Ala. 1992)). Applying the elements of negligence to the procurement of

insurance, Alabama courts have stated that once an insurance agent, “with a view

toward compensation, undertakes to procure insurance for a client,” the agent owes

a duty to the client to “exercise reasonable skill, care and diligence in effecting” the

coverage agreed upon. Highlands Underwriters Ins. Co. v. Elegante Inns, Inc., 361

So. 2d 1060, 1065 (Ala. 1978).

      Berkshire argues that there is no reasonable possibility that Plaintiffs can

prove a negligent procurement claim against the Davenport Agency and Davenport

for two reasons: (1) Plaintiffs’ failure to read the insurance policy and to discern its

coverage limits amounts to contributory negligence, thus barring their negligent

procurement claim as a matter of law; and (2) there can be no negligent procurement

because the Davenport Defendants did in fact procure an insurance policy for

Plaintiffs. Neither argument is persuasive.


                                           5
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 6 of 9




      Starting with contributory negligence, the Alabama Supreme Court has “held

that the doctrine . . . applies in the context of an insured’s failure to read an insurance

contract.” Crook v. Allstate Indem. Co., 314 So. 3d 1188, 1199 (Ala. 2020) (citing

Alfa Life Ins. Corp. v. Colza, 159 So. 3d 1240 (2014)). Here, however, the record

does not support Berkshire’s contributory negligence argument.

      First, while Berkshire does attach to its notice of removal the forty-five-page

insurance policy at issue (See Doc. # 1-5, at 19–64), it does not identify the specific

provision or provisions of the policy that would have put Plaintiffs on notice that the

damage they caused to their customer’s mobile home was not covered under the

policy.   Berkshire merely states that Plaintiffs should have read the policy.

Berkshire’s failure to pinpoint the relevant provisions is problematic because it

leaves the court guessing as to which terms of the policy so clearly prelude coverage.

Further complicating matters is the fact that the record does not indicate how and in

what manner Plaintiffs damaged the mobile home. These facts will undoubtedly

impact whether Plaintiffs are entitled to coverage under the policy. Simply put,

Berkshire’s failure to identify the relevant policy terms excluding coverage and the

absence of facts surrounding how the damage to the mobile home occurred create

significant doubts about whether Plaintiffs were contributorily negligent. See City

of Vestavia Hills v. Gen. Fidelity Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012)




                                            6
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 7 of 9




(“Indeed, all doubts about jurisdiction should be resolved in favor of remand to state

court.”) (cleaned up).

      Second, Berkshire relies on Kanellis to support its contributory negligence

argument. 917 So. 2d, at 149. As another district court found, this reliance is flawed:

“Kanellis concerned a ruling upon motion for summary judgment, where the court

had before it a factual record from which it could determine whether the plaintiff

was on notice that the insurance policy did not provide the type of coverage the

plaintiffs alleged they had sought.” Kieran v. CNA, CNA-LTC, NO. CV 10-J-1816-

S, 2010 WL 11618089, at *3 (N.D. Ala. July 13, 2010). Here, at the motion to

remand stage, no such record exists that would permit a finding that Plaintiffs had

notice that their policy did not cover the damage to their customer’s mobile home.

      Berkshire’s second argument—that a claim for negligent procurement of

insurance can be maintained only when an agent fails altogether to procure any

insurance for a plaintiff—fares no better. Berkshire does not cite a single Alabama

case supporting the limitation it seeks to impose on Plaintiffs’ negligent procurement

claim. Conversely, several Alabama state court decisions support Plaintiffs’ theory

that an insurance agent’s failure to procure complete and adequate insurance can

give rise to a negligent procurement claim. See, e.g., Crump v. Geer Bros., Inc., 336

So. 2d 1091, 1093–94 (Ala. 1976) (affirming jury verdict for the plaintiff based on

his theory that the defendant agent did not procure complete and adequate coverage);


                                          7
     Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 8 of 9




Hickox v. Stover, 551 So. 2d 259, 260–61 (Ala. 1989) (discussing a claim for

negligent failure to procure “full, complete, and adequate insurance for the

plaintiffs”), overruled on other grounds by Foremost Ins. Co. v. Parham, 693 So. 2d

409 (Ala. 1997); Kanellis, 917 So. 2d at 153 (discussing a claim for negligent

procurement of insurance based upon allegations that the insurance coverage

obtained was inadequate).3

       Based on the foregoing, Plaintiffs did not fraudulently join the Davenport

Agency and Davenport because there is at least a reasonable possibility that an

Alabama court “might impose liability on the facts involved.” Crowe, 113 F.3d at

1542 (cleaned up). As a result, the Alabama citizenship of the Davenport Agency

and Davenport must be considered. When so considered, complete diversity does

not exist.

       Accordingly, it is ORDERED that Plaintiffs’ motion to remand (Doc. # 7) is

GRANTED. The Clerk of the Court is DIRECTED to take the action necessary to

accomplish the remand of this case to the Circuit Court of Montgomery County,

Alabama.




       3
          The Davenport Agency and Davenport have answered Plaintiffs’ complaint post removal.
(See Doc. # 5.) In the answer, Davenport admits that he “relayed to” Plaintiffs “that he believed
that the policies of insurance provided by” Berkshire and Penn Star “should provide coverage for
the underlying claim.” (Doc. # 5, at 5.) This admission, which is consistent with Plaintiffs’
allegations, provides further support that Plaintiffs have an arguable negligent procurement claim
under Alabama law.

                                                8
Case 2:20-cv-01079-WKW-SMD Document 20 Filed 07/27/21 Page 9 of 9




 DONE this 27th day of July, 2021.

                                           /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE




                                 9
